DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
The examination on the merits that follows is based on the claims filed November 19, 2021 as amended in the Notice of Allowance mailed 2/2/2022.

Specification
The disclosure is objected to because of the following informalities:
The Specification refers to claims by their specific numbers in paragraph [0014].  
Paragraph [0033], line 1, of the specification recites, “The connector also includes a 40, 41 cable 3 anti-tear device.” This is grammatically confusing. It is understood that the cable is denoted as “3” and the anti-tear device is denoted as “40, 41”. The disclosure should be corrected to clearly reflect the reference numbers of each element, in an appropriate manner. 
Paragraph [0037], lines 2-3, of the specification recites “Either a additional vision check E7 could be done before the final assembly step.” The use of “a” should be corrected to “an”. Additionally, the use of “either” implies that an alternative is presented to the vision check. 
Appropriate correction are required. Additionally, the Applicant is requested to review the disclosure for all typographical and grammatical errors that may be present.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “impressions for positioning the cable retaining springs” of claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “E7”, found in paragraph [0037], denotes the visual checks/inspections of the method of claims 10-12.  
	Further, the drawings are objected to as failing to comply with 37 CFR 1.84(I) and 37 CFR 1.84(m). The quality of the lines in Figs. 1-2 and 4 reduces the legibility and does not permit adequate reproduction of the drawings. The shading of Figs. 2 and 4 reduces the legibility of the drawings since it obscures the delineation between different components within the same figure. Also, in the case of Fig. 2, shading is not appropriate because the figure shows a cross-section of the cable-fixing device and angular perspective is not necessary. Appropriate corrections are required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the contact surface" in line 5.  
Claim 11 recites the limitation "the visual inspection steps" in line 1.  
Claim 13 recites the limitation "the cable" in line 1.  
There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kett et al. (U.S. 9,660,434).
With respect to claim 1, Kett discloses a shielded Y-shaped splice connector including a housing (8) comprising: a lower body (8B) and an upper cover (8A), forming the housing for the three-cable (22a/22b) splice, three openings (10a/10b) arranged to receive three cable fixing devices (32/34/44/50) on the housing, wherein each opening comprises a ring (32) and a cap (see the annotated figure, below), wherein the cap is mounted on an outer surface of the lower body and upper cover, and wherein the ring (32) is mounted on an inner surface of the lower body and upper cover so as to compress an elastic sleeve (34), wherein the periphery of the lower body and the periphery of the upper cover are each formed of a flat surface arranged to form the contact surface of the lower body and the upper cover when the housing is assembled (see at the lead line of 15 in Fig. 1).
[AltContent: textbox (Cap)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    253
    489
    media_image1.png
    Greyscale

Annotated Fig. 3 of Kett

With respect to claim 2, Kett discloses the shielded Y-shaped splice connector of claim 1, wherein the contact surface is arranged to ensure the tightness of the housing. See col. 7, lines 30-36.
With respect to claim 3, Kett discloses the shielded Y-shaped splice connector of claim 1, wherein the openings are formed on the lower body and on the upper cover and the axis of the openings is substantially parallel to the flat surfaces. See Fig. 3.
With respect to claim 6, Kett discloses the shielded Y-shaped splice connector of claim 1, wherein each opening comprises a connecting element (the connecting element is seen to be the combination of the ring 32 and the elastic sleeve 34, in Fig. 4) arranged to provide sealing between the cable, the upper cover and the lower body.
With respect to claim 7, Kett discloses the shielded Y-shaped splice connector of claim 6, wherein the connecting element comprises an elastic sleeve (34, Fig. 4) whose outer surface is in contact with the upper cover and the lower body and whose inner surface is in contact with the cable. See Figs. 4 and 8.
With respect to claim 9, Kett discloses the shielded Y-shaped splice connector of claim 1, wherein the assembly of the lower body on the upper cover is carried out by tightening elements positioned in an area corresponding to the flat contact surfaces. See screw holes 16 in Figs. 1 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kett et al. (U.S. 9,660,434) in view of Yamagata et al. (JPH09284971).
With respect to claims 4 and 5, Kett fails to disclose alignment elements with the lower body and the upper cover arranged to ensure contact of the surfaces, wherein the alignment elements comprise a stud projecting from either the lower body or the upper cover and a hole on the other of the lower body and the upper cover arranged to receive the stud.
Yamagata, on the other hand, is an example within the art that teaches a wire splicing connector (see Figs. 1-4) wherein the upper cover of the body comprising alignment studs (6, Fig. 1) and holes (7, Fig. 1) to interact with alignment studs and holes (6 and 7 in Fig. 1) on the lower body (2, Fig. 1) of the housing.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the housing of Kett as to have alignment elements with the lower body and the upper cover arranged to ensure contact of the surfaces, wherein the alignment elements comprise a stud projecting from either the lower body or the upper cover and a hole on the other of the lower body and the upper cover arranged to receive the stud, so as to allow both halves of the housing to easily be aligned with each other and aid in the mating process. 

	Claims 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kett et al. (U.S. 9,660,434) in view of Siemens (DE9303361U1), and further in view of Yamagata et al. (JPH09284971). 
With respect to claim 10, Kett discloses a method of mounting a shielded Y-shaped splice connector having a housing (8) that includes a lower body (8B), an upper cover (8A), and three openings (10a/10b) arranged to receive three cable fixing devices (32/34/44/50, Figs. 3-5) on the housing, wherein the periphery of the lower body and the periphery of the upper cover are each formed of a flat surface arranged to form the contact surface of the lower body and the upper cover when the housing is assembled (see at the lead line of 15 in Fig. 1), the method comprising: mounting cable retaining springs (see col. 4, lines 47-57 and col. 8, lines 56-64) in the upper cover, visually checking the presence and position of the retaining springs (this is seen as being inherently present in the step of mounting the springs), visually verifying the presence of at least one of the lower body and the upper cover (this is seen as inherent in the step of connecting both halves together), and assembling the lower body on the upper cover. See Fig. 1.
Kett, however, fails to disclose that the upper cover comprises impressions for positioning the cable retaining springs.
Siemens, on the other hand, is an example within the art that teaches a plug housing shell (GU, Fig. 1) for connecting a cable, wherein a spring is mounted in the housing shell. Further, Siemens teaches that impressions (see the gaps formed between KS and LS in Figs. 1-2) are used to position and retain the spring in the housing shell. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of assembling the housing of Kett, with the teachings of Siemens, so as to also comprise the method of mounting cable retaining springs in the upper cover as well as having the upper cover comprise impressions for positioning the cable retaining springs, so as to ensure the cable retaining springs are reliably held in place during the operation of assembling the upper cover to the lower body.
Further, Kett and Siemens fail to explicitly disclose the step of applying an adhesive to the flat surface of at least one of the lower body and the upper cover.
Yamagata, on the other hand, is an example within the art that teaches a wire splicing connector (see Figs. 1-4) having a housing with a lower body (2) and an upper cover (1) and wherein assembling the lower body on the upper cover includes applying an adhesive to the flat surface of at least one of the lower body and the upper cover (see paragraph [0008] and [0013]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of assembling the housing of Kett, with the teachings of Yamagata, so as to have the step of applying an adhesive to the flat surface of at least one of the lower body and the upper cover, as to add an additional means of ensuring the two housing halves are securely held together.
With respect to claim 12, Kett discloses the method of claim 10, wherein the step of visually checking the presence and position of the retaining springs also includes a check of the condition of the flat surface of the upper cover. This step is seen as being inherent in the steps of mounting the springs as well as providing the housing halves.
With respect to claim 13, Kett discloses the method of claim 10, further comprising positioning the cables on the lower body. See Figs. 1-6.
With respect to claim 15, and in view of the obvious modification as noted above with respect to claim 10, the combined teachings of Kett, Siemens, and Yamagata disclose the method of claim 10, wherein the cable retaining springs are mounted directly into the upper cover. See Fig. 4 of Kett and Fig. 1 of Siemens.
With respect to claim 16, and in view of the obvious modification as noted above with respect to claim 10, the combined teachings of Kett, Siemens, and Yamagata disclose the method of claim 15, wherein the cable retaining springs are stressed by an inner surface of the upper cover. See Fig. 2 of Siemens.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kett, Siemens, and Yamagata (as applied to claim 10) and further in view of Specht et al. (U.S. 11,011,902).
With respect to claim 11, the combined teachings of Kett, Siemens, and Yamagata fail to disclose that the visual inspection steps are performed via a camera.
Specht, on the other hand, is an example within the art that teaches a line connector (100, Figs. 1-6) wherein inspection of an installation step (welded connection V, Figs. 1-6) can be performed via a camera (col. 6, lines 32-36).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the steps of visual inspection of Kett, with the teachings of Specht, so as to have the visual inspection steps be performed via a camera, seeing as the connection device may be employed in an environment where human interaction is limited.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kett, Siemens, and Yamagata (as applied to claim 10) and further in view of Starke (U.S. 9,219,336).
With respect to claim 14, the combined teachings of Kett, Siemens, and Yamagata fail to disclose that all steps of the method are carried out by an automatic device.
Starke is an example within the art that teaches a method for producing a plug in a connector (Fig. 1) wherein the method of production is done via various work stations resulting in a fully automated process (see col. 2, lines 58-62, col. 3, lines 22-29 and lines 62-67).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of producing the connector of Kett, with the teachings of Starke, so as to have all steps of the method be carried out by an automatic device, so that the complexity as well as the costs of production and the production time can be reduced.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowable subject matter:
Claim 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the impressions are magnetized to hold the cable retaining springs in place during press closing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eckel et al. (U.S. 7,753,734) is pertinent in disclosing a connector arrangement having cable retention features including a cap and an elastic member .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833